Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146125                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146125
                                                                   COA: 309183
                                                                   Muskegon CC: 10-059331-FH
  JOSEPH FRANK HERSHEY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 14, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals, for
  consideration, as on leave granted, of whether OV 16 (property obtained, damaged, lost,
  or destroyed) and OV 19 (interference with the administration of justice) were correctly
  scored and whether the defendant, by failing to object to the scoring of these offense
  variables at sentencing, forfeited or waived any scoring errors.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           s0225                                                              Clerk